OPINION — AG — QUESTION: "IS IT LEGAL FOR A BOARD OF EDUCATION OF A SCHOOL DISTRICT TO ASSESS A PENALTY TO A TEACHER FOR BREAKING CONTRACT AFTER THE DEADLINE OF APRIL 25TH TO COVER THE ADDITIONAL COST IN TELEPHONE CALLS, TRAVEL AND ETC., IN FINDING A REPLACEMENT FOR THIS TEACHER? — NEGATIVE, THAT IS, IT IS ILLEGAL FOR A SCHOOL BOARD TO ASSESS A MONETARY PENALTY AGAINST A TEACHER FOR BREACH OF CONTRACT. FOR SUCH A BREACH THE SCHOOL BOARD HAS A CAUSE OF ACTION AGAINST THE TEACHER RECOVERABLE BY A SUIT IN A COURT OF LAW FOR BREACH OF CONTRACT, AND IT MAY IMPOSE SANCTIONS PROVIDED BY 70 Ohio St. 1965 Supp., 6-1 [70-6-1](E) CITE:  23 Ohio St. 1961 21 [23-21], 15 Ohio St. 1961 213 [15-213] (SAM HELLMAN)